Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154622(71)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PATRICIA MERCHAND,                                                                                                  Justices
            Plaintiff-Appellee,
                                                                    SC: 154622
  v                                                                 COA: 327272
                                                                    Ingham CC: 12-001343-NH
  RICHARD L. CARPENTER, M.D.,
            Defendant-Appellant,
  and
  MID-MICHIGAN EAR, NOSE,
  AND THROAT, P.C.,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before November 17, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 7, 2017

                                                                               Clerk